[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                 FILED
                     ________________________
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                            No. 04-16171                   August 18, 2005
                        Non-Argument Calendar           THOMAS K. KAHN
                      ________________________               CLERK

                         BIA Nos. A95-255-652
                             A95-255-602

MARTHA C. VELEZ-HOYOS,
GUSTAVO ADOLFO ARANGO-CANO,
ERIKA M. ARANGO-VELEZ,
MANUELA ARANGO-VELEZ,

                                                    Petitioners,

     versus

U.S. ATTORNEY GENERAL,

                                                    Respondent.

                         ___________________

                   Petition for Review of a Decision of
                    the Board of Immigration Appeals
                         ____________________

                           (August 18, 2005)

Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Martha Cecilia Velez Hoyos (Martha), Gustavo Adolfo Arango Cano

(Gustavo), Erika Arango Velez (Erika), and Manuela Arango Velez (Manuela)

petition for review of the Board of Immigration Appeals’ (BIA’s) dismissal of

their appeal of the immigration judge’s (IJ’s) removal order, finding there was “no

clear error in the [IJ’s] adverse credibility finding.”

      Petitioners argue the BIA erred by denying their application for asylum and

withholding of removal, and claim they presented substantial evidence they

suffered past persecution from the Revolutionary Armed Forces of Colombia

(FARC) on account of their political opinion. Petitioners further argue they

established a well-founded fear of future persecution, because they claim the

FARC have “explicitly” indicated their intent to kill them if they return to

Colombia. We deny their petition.

                                   I. DISCUSSION

      “The BIA’s factual determinations are reviewed under the substantial

evidence test, and this court must affirm the BIA’s decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” D-Muhumed v. United States Attorney Gen., 388 F.3d 814, 817–18 (11th

Cir. 2004) (internal quotations and citation omitted). “Credibility determinations

likewise are reviewed under the substantial evidence test.” Id. at 818. “The trier

                                            2
of fact must determine credibility, and this court may not substitute its judgment

for that of the BIA with respect to credibility findings.” Id.

      The asylum applicant carries the burden of proving statutory “refugee”

status and thereby establishing asylum eligibility. Al Najjar v. Ashcroft, 257 F.3d
1262, 1284 (11th Cir. 2001). Uncorroborated but credible testimony may be

sufficient to sustain the burden of proof for demonstrating eligibility for asylum

and withholding of removal. 8 C.F.R. §§ 208.13(a), 208.16(b). The weaker an

applicant’s testimony, however, the greater the need for corroborative evidence.

In re Y-B-, 21 I. & N. Dec. 1136, 1139 (BIA 1998). An IJ’s adverse credibility

determination alone may be sufficient to support the denial of an asylum

application. D-Muhumed, 388 F.3d at 819. The BIA should provide “cogent

reasons for [its] credibility determination,” and such reasons should be “supported

by substantial evidence in the record much like any factual determination.” Id.

(citations and internal quotations omitted).

      To obtain withholding of removal under the Convention Against Torture

and Other Cruel, Inhuman, or Degrading Treatment or Punishment (CAT)

implementing regulations, a petitioner bears the burden of establishing he “more

likely than not” would be tortured upon his return to the proposed country of

removal. 8 C.F.R. § 208.16(c)(2). “Torture” is defined as:

                                          3
      [A]ny act by which severe pain or suffering, whether physical or
      mental, is intentionally inflicted on a person for such purposes as
      obtaining from him or her or a third person information or a
      confession, punishing him or her for an act he or she or a third person
      has committed or is suspected of having committed, or intimidating or
      coercing him or her or a third person, or for any reason based on
      discrimination of any kind, when such pain or suffering is inflicted by
      or at the instigation of or with the consent or acquiescence of a public
      official or other person acting in an official capacity.

8 C.F.R. § 208.18(a)(1). “Torture is an extreme form of cruel and inhuman

treatment and does not include lesser forms of cruel, inhuman or degrading

treatment or punishment that do not amount to torture.” Id. at § 208.18(a)(2).

      In their appeal, Petitioners do not directly challenge the BIA’s adverse

credibility determination, and consequently waive that issue. Sepulveda v. United

States Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (“When an

appellant fails to offer argument on an issue, that issue is abandoned.”). Instead,

they argue they provided substantial evidence establishing past persecution and a

well-founded fear of future persecution. The BIA’s adverse credibility finding,

however, was dispositive of Petitioners’ claims. Accordingly, this Court can deny

the petition based upon the unchallenged credibility finding.

      Regardless, substantial evidence supports the BIA’s adverse credibility

finding. See D-Muhumed, 388 F.3d at 819. As noted by the BIA: (1) Martha

testified that her involvement with a gubernatorial campaign began in 1999, but

                                          4
later claimed her involvement began in June 2000; (2) Martha and Gustavo

testified that he received two threatening telephone calls from the FARC in

October 1999, but Martha’s asylum application stated he received two anonymous

threatening notes; (3) Martha’s application stated they never found out who

attacked Gustavo or why, but she testified the FARC attacked Gustavo because of

her and Gustavo’s political activities; (4) Martha and Gustavo testified that two

individuals attacked him in December 1999, but a witness’s affidavit indicated

Gustavo was attacked by three individuals; and (5) Gustavo testified that the men

who attacked him did not steal his bicycle, but a witness’s affidavit stated

Gustavo’s bicycle was stolen. Moreover, although Martha stated in her asylum

application that she owned a boutique from September 1994 through May 1997,

and was “self-employed,” “selling different items,” from May 1997 through

August 2001, she testified that she owned the boutique until she left Colombia.

Furthermore, Martha’s application lists two witnesses as the neighbors who

brought Gustavo home after he was allegedly attacked, but she testified it was

those two witnesses and a third witness, who, according to his affidavit, witnessed

the incident. The number and type of discrepancies support the BIA’s adverse

credibility finding.




                                          5
      If an applicant “is unable to meet the well-founded fear standard for asylum,

he is generally precluded from qualifying for either asylum or withholding of

deportation.” Al Najjar, 257 F.3d at 1292–93 (quotations omitted). Because

Petitioners failed to meet the lower standard of proof to show they were qualified

for asylum, they did not establish they were entitled to withholding of removal,

which has a higher burden of proof. Thus, the IJ did not err in denying their

request for withholding of removal.

                                II. CONCLUSION

      Petitioners failed to challenge the BIA’s adverse credibility finding, which

was supported by substantial evidence and dispositive of the petitioners’ claims.

Since Petitioners failed to meet the lower standard of proof to show they were

qualified for asylum, they also failed to meet the standard of proof to show they

were entitled to withholding of removal. Accordingly, we deny their petition.

      PETITION DENIED.




                                         6